Case: 09-60912     Document: 00511271230          Page: 1    Date Filed: 10/22/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 22, 2010
                                     No. 09-60912
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

NOE SALAZAR-RODRIGUEZ,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A034 656 055


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Mexican citizen Noe Salazar-Rodriguez petitions for review of the decision
of the Board of Immigration Appeals (BIA) determining that he is ineligible for
cancellation of removal pursuant to 8 U.S.C. § 1229b(a) because his 1996 Texas
deferred adjudication conviction of possession of marijuana constituted an
aggravated felony due to two prior convictions of possession of controlled
substances.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60912   Document: 00511271230 Page: 2        Date Filed: 10/22/2010
                                No. 09-60912

      Salazar-Rodriguez’s 1996 deferred adjudication was not treated as a
recidivist offense in state court. It therefore does not constitute an aggravated
felony for purposes of federal immigration law. The 1996 conviction does not
render him ineligible to be considered for cancellation of removal.           See
Carachuri-Rosendo v. Holder, 130 S. Ct. 2577, 2580, 2589 (2010). Salazar-
Rodriguez’s petition for review is GRANTED. The order of the BIA is VACATED
and the case is REMANDED to allow Salazar-Rodriguez to pursue cancellation
of removal in light of the Supreme Court’s ruling in Carachuri-Rosendo.




                                       2